Citation Nr: 1506922	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  07-18 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Robin Webb, Esq.


WITNESSES AT HEARINGS ON APPEAL

Appellant, Veteran's former representative (Tennessee Department of Veterans Affairs), and appellant's son-in-law



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to March 1959 and from November 1961 to February 1979.  He died in October 2005 and appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

Appellant presented testimony at a personal hearing before a Veterans Law Judge in July 2008, at which time she was joined by the Veteran's former representative (Tennessee Department of Veterans Affairs) and her son-in-law.  A transcript is of record.  

In a December 2008 decision, the Board denied the claim.  Appellant appealed the Board's December 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2010 memorandum decision, the Court set aside the Board's December 2008 decision and remanded the matter to the Board for readjudication.  The Board remanded the claim in September 2011 and subsequently sought independent medical expert opinions in March 2013 and February 2014.  

In July 2014, appellant was notified that she was entitled to another hearing given that the Veterans Law Judge who had conducted the July 2008 hearing was no longer employed by the Board.  See 38 U.S.C.A. § 7107(c) (West 2014).  In a July 2014 statement, appellant indicated that she desired another hearing.  The Board remanded the claim in August 2014 in order to afford appellant the requested hearing.

Appellant presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in October 2014.  A transcript is of record.  The current record before the Board consists of paper claims files and an electronic file known as Virtual VA.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides while serving in the Republic of Vietnam.  

2.  The record contains a probative medical opinion that it is more likely than not that the Veteran's renal cell cancer was caused by his in-service exposure to Agent Orange; this opinion took into consideration that no other risk factor for renal cell cancer was identified in the Veteran's record.  


	CONCLUSION OF LAW	

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for the cause of the Veteran's death, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Dependency and Indemnity Compensation (DIC) may be awarded to a surviving spouse upon the service-connected death of the Veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a). 

A Veteran's death may be service connected if the death resulted from a disability incurred or aggravated in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.303(a).  The service-connected disability may be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death.  38 C.F.R. § 3.312(c). 

Service connection will be granted if the evidence shows that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

A Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  A presumption of service connection exists if a Veteran is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Notwithstanding the regulations governing presumptive service connection, a Veteran may also establish service connection with proof of actual direct causation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's death certificate lists the immediate cause of death as cardio-pulmonary arrest, which was due to (or a consequence of) metastatic renal cell cancer.  The appellant is claiming that the Veteran's renal cell cancer was due to his exposure to herbicides during service.

The Veteran's service treatment records document that he served in the Republic of Vietnam during the period when his exposure to herbicides would be presumed.  See 38 C.F.R. § 3.307 (a)(6)(iii).  Renal cell cancer, however, is not one of the diseases listed in VA regulations that is presumed to be related to such presumed herbicide exposure.  See 38 C.F.R. § 3.309 (a)(e).  As such, this case turns on whether there is evidence that the Veteran's renal cell cancer was caused by his presumed herbicide exposure.  See Combee, 34 F.3d at 1042.  On this point, there are several opinions of record.  

Appellant submitted a private medical opinion from Dr. G. K. dated July 2011, who was providing an opinion as to whether it is at least as likely as not that the Veteran's death was related to his military service, specifically whether his presumed exposure to herbicides while in Vietnam at least as likely as not resulted in or caused his renal cell carcinoma, from which he died.  Dr. K. provided an opinion that it is more likely than not that the Veteran's in-service exposure to Agent Orange caused his renal cell cancer.  This opinion was based, in part, on the record before the agency.  Dr. K. also explained that medical research uses the standard of 95 percent probability and that research that discovers a 90 percent probability that Agent Orange causes kidney cancer will be judged not to have discovered any connection, because the probability of the connection was 90 percent proven, but not 95 percent.  Dr. K. went on to state that the 95 percent more likely than not standard fails to answer the question at issue in this case, which is not whether Agent Orange causes kidney cancer with 95 percent certainty, but whether it more likely than not causes kidney cancer.  Dr. K. also considered that no other risk factor for renal cell cancer was identified in the record before the agency in supporting his conclusion that it is more likely than not that the Veteran's renal cell cancer was caused by his in-service exposure to Agent Orange.  

The Board remanded the claim in September 2011 for an opinion, which was obtained in May 2012 from an endocrinology fellow.  It was the examiner's opinion that it is less likely than not that the Veteran's renal cell cancer was related to exposure to herbicide agents during Vietnam.  The rationale was based in part on a statement that there were no studies that relate renal cell cancer and Agent Orange.  In an August 2012 addendum, the examiner reported reviewing the claims folder, to include the opinion provided by Dr. K., prior to providing the opinion.  

Dr. K. provided a statement in May 2012, in which he responds to the May 2012 VA opinion and largely reiterates his July 2011 statement.  The Board subsequently sought an independent medical expert opinion in March 2013, which was provided in July 2013 by Dr. S. E. T., an urologist.  The essence of the opinion provided by Dr. T. was that there is a less than 50 percent degree of probability that the Veteran's kidney cancer was causally related to exposure to herbicide agents during his Vietnam service and that he agreed with the VA examiner that there were currently no studies linking the relationship of renal cell cancer and exposure to Agent Orange.  

Dr. K. provided a statement in October 2013, in which he responds to the July 2013 independent medical expert opinion and, again, reiterates the statement he provided in July 2011.  The Board subsequently sought a second independent medical expert opinion in February 2014, which was provided in April 2014 by Dr. W. C., an urologist.  Dr. C. was of the opinion that additional studies were necessary to develop a link between Agent Orange dioxin and renal cell cancer and that at this time, there was not enough available data to state that dioxin was the cause of the Veteran's tumor.  

The three opinions obtained by VA are against the claim.  They all cite to the absence of medical evidence providing a link between herbicide exposure and the development of renal cell cancer.  Dr. K. has provided three statements in which he explains how medical research uses the standard of 95 percent probability in determining a connection between a risk factor and disease, which fails to address the legal question in the instant case, namely whether Agent Orange more likely than not caused the Veteran's kidney cancer.  Dr. K. also considered that no other risk factor for renal cell cancer was identified in the Veteran's record in supporting his conclusion that it is more likely than not that the Veteran's renal cell cancer was caused by his in-service exposure to Agent Orange.  Dr. K's opinion is the only one that considered the medical history specific to this Veteran in providing the opinion stated.  For this reason, it is afforded more probative value than the three opinions against the claim.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  Given the foregoing, the Board resolves all reasonable doubt by concluding that service connection for the cause of the Veteran's death is warranted.



ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


